Citation Nr: 0802253	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision, in which the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, and a March 2005 rating decision, in which the RO, 
inter alia, denied the veteran's claim for a TDIU.  In March 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran's representative filed a statement accepted as a 
substantive appeal  later in October 2005.

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
573 (2007), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In this appeal, while the veteran 
served during the Vietnam Era, he asserts possible exposure 
to Agent Orange while serving on the U.S.S. Pandemus (ARL-
18).  However, a history of this ship indicates that it 
served along the Atlantic coast, in the Caribbean, and in the 
Gulf of Mexico.  As there is no indication that the veteran 
served on a vessel off the shore of Vietnam, the claim for 
service connection for diabetes mellitus is not potentially 
affected by the holding in Haas and is therefore not stayed.  

The  Board also notes that the veteran was previously 
represented by the Disabled American Veterans ( as reflected 
in a March 2004 VA Form 21-22).  In April 2005, the veteran 
submitted a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, naming Robert V. Chisholm, a 
private attorney, as his representative.  The Board 
recognizes the change in representation.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

REMAND

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, the veteran 
reported during an April 2005 individual unemployability 
assessment that he was granted Social Security disability 
benefits in 1992 due to limitations imposed by his diabetes 
mellitus.  However, no records regarding a claim for 
disability benefits with the Social Security Administration 
(SSA) have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim for 
service connection for diabetes mellitus, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.  

In addition to the aforementioned Federal records, review of 
the claims file reflects that there are pertinent private 
medical records which have not been obtained.  In April 2004, 
the veteran submitted a completed, signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for Dr. Charles Kahn.  
Specifically, the veteran reported that Dr. Kahn had treated 
him for diabetes for the last 15 years, and that he was in 
ongoing treatment.  

While some letters from Dr. Kahn to the veteran's other 
private physicians, dated from May 2000 to April 2002, and a 
letter from Dr. Kahn to the veteran, dated in February 2004, 
have been associated with the claims file, there is no 
indication that the RO has requested records of treatment 
from Dr. Kahn, despite the fact that the veteran submitted a 
signed release for such purpose.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for diabetes mellitus from Dr. Charles Kahn.  
If more current authorization to obtain these records is 
required, the RO should request that the veteran sign and 
furnish such appropriate authorization for the release to VA 
of all such private medical records.  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Providence VA Medical Center (VAMC), dated from May 2003 to 
January 2005, and from the Boston VAMC, dated from December 
2004 to March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Providence VAMC, since January 2005, and from the 
Boston VAMC, since March 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested), and ensure that 
its notice to him meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  If 
current authorization from the veteran is required to obtain 
the outstanding treatment records of Dr. Charles Kahn (as 
noted above), the RO should specifically request that the 
veteran provide such authorization.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination, if 
appropriate) prior to adjudicating the claims on appeal.  

The Board also points out that, as any decision with respect 
to the aforementioned claim for service connection for 
diabetes mellitus may affect the veteran's TDIU claim, the 
claim for a TDIU is inextricably intertwined with the claim 
for service connection.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As both claims should 
be considered together, it follows that, any Board action on 
the TDIU claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to diabetes mellitus, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of diabetes 
mellitus, from the Providence VAMC (since 
January 2005), and from the Boston VAMC 
(since March 2005).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal, that 
is not currently of record. If a more 
current authorization is required to 
obtain outstanding treatment records from 
Dr. Charles Khan, the RO should 
specifically request that the veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from this provider. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Charles Kahn (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



